Title: Samuel Swift to Thomas Cushing, 2 October 1774
From: Swift, Samuel
To: Cushing, Thomas,Continental Congress, Massachusetts delegates


     
      Gentn. yr Families are well
      
       Octr. 2d 1774
      
     
     Since I wrote you, Jealousies seem to rise higher between the People and the Army. It has been Rumour’d they were about to Fortifie Dorchester neck, which if they Attempt I am well satisfyd the people will Rise, but at Present that Report Seems to Subside. There was a plan of their intended Operations droped and which was made publick. I have it not by me but the Substance that Occurs, was to fortifie Fort and Bacon Beacon hills with the Numbers Requisite on each place, also the numbers the Barracks and places already taken up &c would Contain &c. &c. Our Artificers have been taken off from their Barrack building &c, and Straw prohibited to the Great dislike of the Army. They cannot do without Straw. Fluxes or Contagious distempers possibly may be the Consequence; and Consideratis Considerandis would it not be best to have the Soldiers all together if we could, which would prevent innumerable disturbances, &c &c. The Advice of the Congress herein would be very Gratefully Recd, as I think one of our Sister Colonies first put us upon the Scent. Perhaps they might not think of all our difficulties. We are a poor distresed, Garisoned Town. The Man of War in your Ferry way will not Suffer provisions to pass the Ferry as you have undoubtedly heard; Mr. Hancock has had an interview with his Excellcy. and in a day or two we expect a Conference with him. Mr Messrs. Professor Winthrop Bowdoin, Warren &c have been mentioned tis hoped Great Good will come of it, as they are to Speak freely &c which Conference I percieve is not to the disliking of the Governor. Doubtless great defference will be had and paid to any thing which may pass in Congress which may happen also to be touchd upon at this intended Conference, for it is a Datum to Stand Religiously to every Determination of the Congress. You are the Topick of all Conversation and where a certain Great Personage who, Glories in being born a—is prayed for once, you are 100 times. Under God you are our Deus et Tutamen, our eyes are upon you for Good. May God direct prosper and Succeed your Undertaking. Don’t fail writing. The Committee of Safety by me pay their best Regards to you. 1640 Bush, Wheat and 2 lbs Flour from Quabeck Quebec is Arivd. The Revd. Mr. Adams of Roxbury desires to present his most Grateful Respects to you, also Frank Johonnot Esqr. Please to let me know at first Opportunity the time of your Return, as we shall wait upon and dine with you at Watertown Bridge. You will not fail giving of me notice. I want to see you all, but first do your work then adjourn. We were Greatly dismay’d when the News of the Glorious Farmers being made one of the Congress proved abortive; he would have done you Great honour as well as Render’d the Continent Great and Signal Service; however, your Omiting of him bro’t that text to my mind Wisdom is not always to the Wise. Wait upon him, often. Yours affectionatly,
     
      Sam Swift
     
     
      P.S. Advise also as to the Straw, which they are now in want of. I could Sincerely Wish you would write the Sentiments of the Congress Relative to the Barrak’s being made by our Carpenters, so Should the Soldiers keep together &c and not distract the Town, or whether as this is to be a Garrison’d town whether it would not be deemed an Acquiescence.
     
    